The time originally granted for making and serving a case-made had expired when the case-made was served. The extension of time in which the case-made might be *Page 449 
served having been made after the time originally granted had expired was void. There is no certificate by the clerk of the district court to what purports to be the transcript of the record. The clerk of the district court must attest the signature of the district judge to the case-made, and must also certify to the accuracy of the transcript. There is nothing before this court which we can consider.
The appeal is therefore dismissed.